EXHIBIT 10.1

EMPLOYMENT AGREEMENT







This EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of the 28th
day of January, 2015 by and between SIBLING GROUP HOLDINGS, INC., a Texas
corporation (the "Company"), and BRIAN A. OLIVERSMITH (the "Executive").




W I T N E S S E T H:




WHEREAS, the Company has asked the Executive to serve as Chief Executive Officer
of the Company and;




WHEREAS, the parties are desirous of entering into this Agreement in order to
ensure the Company of the valuable services of the Executive pursuant to the
terms and conditions contained herein;




NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereby agree
as follows:




1.

EMPLOYMENT CONDITIONS




(a)  Effective upon the commencement of the Term hereof (as defined in Section
2), the Company hereby employs the Executive as Chief Executive Officer and the
Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth.  As Chief Executive Officer, the Executive shall report
only to the Board of Directors of the Company (the “Board” or “Board of
Directors”), and shall have powers and authority superior to those of any
officer or employee of the Company or any Subsidiary thereof except those
reserved to the Board by the Certificate of Formation or Bylaws of the Company
as in effect on the date of this Agreement.  It is the intent of the parties
that the Executive shall manage the global affairs of the Company in accordance
with the plans and strategies developed by the Board of Directors.




2.

TERM




(a)

The term of the Executive's engagement hereunder shall be for two (2) years
commencing as of the date of this Agreement (the "Commencement Date") and shall
automatically renew for successive one year terms on the two year anniversary of
the Commencement Date and each successive anniversary of the Commencement Date
terminated in accordance with the terms hereof (the "Term").  In the event the
Term of this Agreement extends for a period of more than two years after the
Commencement Date, the Company shall have the right to terminate this Agreement
upon 180 days prior written notice. In the event of such termination, Executive
shall not be entitled to any further compensation under this Agreement
notwithstanding anything to the contrary provided for in Section 8.











--------------------------------------------------------------------------------



3.

DUTIES OF EXECUTIVE




(a)

During the Term of this Agreement, the Executive shall devote his best efforts
and full-time and attention to the affairs of the Company.




(b)

Executive will act as the Company’s Chief Executive Officer and shall perform
such services and assume such duties and responsibilities as are assigned to
Executive by the Board of Directors, which are consistent with the position of
Chief Executive Officer, including but not limited to Strategy, Countries
targeted,  Pricing, Product Design, Product Offerings, Partnerships,
Distribution/Distributors, Personnel, Commissions or sales agent agreements,
Portfolio Companies, Sales, Marketing, Budget and any other responsibilities
reasonably related to running the Company.




(c)

Notwithstanding Section 3(a) hereof, the Executive may serve on the board of
directors of such other corporations, trade associations, charitable
organizations or other entities; provided, however, that such services or
activities shall not conflict with the Executive's duties to the Company.  




4.

COMPENSATION




Subject to any other provision of this Agreement, during the Term hereof, the
Executive shall receive a base salary as described in Schedule A attached
hereto.  All salary payments will be, less applicable withholding taxes and
other deductions approved by the Executive or required by law in accordance with
the usual payroll practices of the Company.




5.

EMPLOYEE BENEFITS




The Executive shall be entitled to a minimum of the lesser of Four (4) weeks of
paid vacation or such amount as held by other SIBE senior management during each
year with the ability to carry over up to Two (2) weeks of unused vacation from
one calendar year to the next.  In addition to the compensation and other
benefits provided for elsewhere in this Agreement, the Executive shall receive
health insurance for Executive and Executive’s immediate family and shall be
reimbursed for all necessary and reasonable business expenses incurred by the
Executive in the performance of his duties hereunder in accordance with such
reasonable procedures as the Company may adopt generally from time to time.  The
Executive shall also be eligible to receive stock or option awards as determined
by the Board of Directors.




6.

COUNSEL FEES AND INDEMNIFICATION




(a)

In the event of a Dispute or arbitrable matter under Section 9 hereof the
Company shall pay, or reimburse to the Executive, all reasonable fees and costs
of his legal counsel incurred by the Executive; provided, however if the
Executive does not prevail in a Dispute or arbitrable matter under Section 9
hereof initiated by him, the Executive shall be responsible for the fees and
cost of the Executive.











2




--------------------------------------------------------------------------------



(b)

The Company shall indemnify and hold harmless the Executive as currently
provided in the Company's Certificate of Formation and By-laws.  The rights of
indemnification in the Company’s current Certificate of Formation and By-laws
shall not be diminished by subsequent modification or amendment without the
approval of the Executive, except as such indemnification is modified as
required by law.  




(c)

The provisions of this Section 6 shall survive the termination or expiration of
this Agreement.




7.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY AND EXECUTIVE




(a)

The Company hereby represents and warrants to, and agrees with, the Executive as
follows:




(i)

this Agreement, and each of the terms and provisions hereof, including, without
limitation the undertakings with respect to payment, indemnification set forth
herein, do not violate or conflict with (A) any provisions of the Certificate of
Formation or the Bylaws of the Company, (B) any agreement by which the Company
is bound, (C) any federal, state or local law, rule, or regulation or judicial
order.  This Agreement has been duly and validly authorized, executed and
delivered by the Company, and is a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms;




 

(ii)

the Company has all power and authority (including, without limitation all
necessary governmental, judicial or other consents, approvals or authorizations)
necessary to enter into this Agreement and to perform its obligations hereunder
and thereunder;




 

(iii)

this Agreement and the employment of the Executive by the Company have been
approved by the Board ; and




 

(iv)

the Company has exercised reasonable diligence (including consulting with
outside counsel) in making the representations and warranties set forth herein
and the Board of Directors has authorized the Company to make the
representations and warranties set forth herein.




(b)

The Executive hereby represents and warrants to, and agrees with, the Company as
follows:




(i) Executive or any entity affiliated with Executive is not subject to any of
the “bad actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act of 1933, as amended (“Disqualification Events”).











3




--------------------------------------------------------------------------------



(c)

Non-Competition




Executive shall not, and Executive shall cause its Affiliates (as hereinafter
defined) not to, in each case, whether directly or indirectly, for itself or
through or on behalf of any other Person (as hereinafter defined) during the
term of this Agreement and for a period of one year thereafter (the “Restricted
Period”):




(i)

engage in any activities on behalf of or have an interest in any Competitor of
the Company, whether as an owner, investor, executive, manager, employee,
consultant, contractor, advisor, or otherwise. Executive’s ownership of less
than one percent (1%) of any class of stock in a publicly-traded entity shall
not be a breach of this Section 7(c)(i).




(ii)

engage in any activities on behalf of or have an interest in any T-Mobile
Competitor of the Company, whether as an owner, investor, executive, manager,
employee, consultant, contractor, advisor, or otherwise. Executive’s ownership
of less than one percent (1%) of any class of stock in a publicly-traded entity
shall not be a breach of this Section 7(c)(ii).




(iii)

“Competitor” means any Person or their respective Affiliates doing business
throughout the world (the “Territory”) if such Person provides classroom or
online education services or products, including, but not limited to
language-learning software and services.




(iv)

“Affiliates” shall mean, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, the Person specified, and  (a)
“control”, when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or otherwise, (b) the terms “controlling” and
“controlled” have meanings correlative to the foregoing and (c) “controlled
Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, is controlled by the
Person specified.




(v)

“Person” shall mean any individual or entity, including any private or public
company or trust, exempted company, exempted limited partnership, private
limited company, corporation, partnership, limited partnership, limited
liability company, trust, charitable trust or other legal entity, wherever
organized, or any unincorporated association or  governmental authority.




(vi)

Executive covenants and agrees that should a court at any time determine that
any restriction or limitation in this Section 7(c) is unreasonable or
unenforceable, it will be deemed amended so as to provide the maximum protection
to the Company and be deemed reasonable and enforceable by the court.











4




--------------------------------------------------------------------------------



(d)

Non-solicitation




Executive shall not, and Executive shall cause its affiliates not to, in each
case, whether directly or indirectly, for itself or through or on behalf of any
other Person during the Restricted Period:




(i)

solicit, induce, enter into any agreement with, or attempt to influence any
individual who was or is an employee, consultant, representative or agent to the
Company to terminate their relationship with the Company or to enter into any
relationship with such Person or their or any affiliate of such Person, or
interfere in any other way with the relationship of any employee, consultant,
representative or agent of the Company; or

 

(ii)

solicit any customer, prospective customer or business contact of the Company,
or cause or participate in any actions which could result in the solicitation of
such customer, prospective customer or business contact of the Company, to
purchase products or services offered by the Company; or

 

(iii)

solicit any supplier to the Company to cease to provide any of supplier's
products or services to the Company or reduce the extent of their relationship
with the Company.

 

(e)

Non-disparagement




Executive shall note, and Executive shall cause its affiliates not to, in each
case, whether directly or indirectly, for itself or through or on behalf of any
other Person engage in any conduct that is injurious to the reputation or
interests of the Company and its officers, directors, shareholders, employees
and agents, including, but not limited to, making disparaging comments (or
inducing or encouraging others to make disparaging comments) about the Company
and its officers, directors, shareholders, employees and agents, or their
respective operations, financial condition, prospects, products or services.




8.

TERMINATION




This Agreement may be terminated only as follows:




(a)

Manner of Termination By the Company.  This Agreement may be terminated by the
Company for Good Cause or Disability of the Executive, only upon a vote of the
Board of Directors at a meeting after 30 days' prior written notice to the
Executive of such meeting contained in a Notice of Termination and after the
Executive (together with his legal counsel) has been given the opportunity to be
heard before the Board of Directors.  Except in the event of termination for
Good Cause, a Notice of Termination shall not provide for a date of termination
less than sixty (60) days from the date the Notice of Termination is given.











5




--------------------------------------------------------------------------------



(b)

Manner of Termination by the Executive.  The Executive may terminate this
Agreement, except in the event of his death, only upon Notice of Termination to
the Board of Directors.  If the termination is for Good Reason, the Company
shall be given thirty (30) days to cure the basis claimed for Good Reason
termination.  If the basis for Good Reason termination is cured within such
thirty (30) day period to the reasonable satisfaction of the Executive, the
Notice of Termination shall be deemed withdrawn.  Except in event of termination
for Good Reason, such Notice of Termination shall be given by the Executive at
least sixty (60) days in advance of the termination of employment or such
shorter time as the Board of Directors may allow.




(c)

Termination by the Company Other than for Good Cause. death or Disability or by
the Executive for Good Reason.  If (A) the Company shall terminate the
employment of the Executive during the Term other than for Good Cause, death or
Disability, or (B) the Executive terminates this Agreement for Good Reason, then
the Executive shall be entitled to receive on the date of termination of this
Agreement (subject to delay of such payment in the event of a Dispute over
whether a termination was for a Good Reason), and shall have a vested right with
respect thereto on the date of termination, a severance payment of cash in an
amount equal to one year’s annualized Base Salary Amount], in each case as in
effect on the date of such termination and in each case payable at the Company’s
election either in one lump sum payment or in six equal monthly installments
over six months from the date of termination.




(d)

Termination by the Company for Good Cause Or Voluntary Termination by Executive
Without Good Reason.  For purposes of this Agreement, Good Cause shall mean (i)
fraud or embezzlement by the Executive against the Company or any of its
Subsidiaries or Affiliates; (ii) conviction of the Executive, or pleading of no
contest to,  a felony or a crime in the first degree or second degree as used in
the Code of Criminal Justice of the State of Texas or other criminal offense
involving moral turpitude or dishonesty which reflects upon the Executive's
ability to perform his duties hereunder; (iii) habitual substance abuse or
excessive absenteeism of the Executive not related to a Disability; (iv) a
breach of any representation by Executive under this Agreement or the Share
Exchange Agreement entered into among the Company, Urban Planet Media &
Entertainment, Corp. and its shareholders; or (v) commission by the Executive of
a criminal act or other willful act in direct violation of a written directive
of the Board respecting his duties under this Agreement that in the reasonable
judgment of the Board causes or will cause substantial economic damage to the
Company or its Subsidiaries after written notice (specifying the particulars
thereof in reasonable detail) by the Board, and reasonable opportunity to be
heard are given to the Executive including his legal counsel by the Board, and
the Executive is given reasonable opportunity to cure such failure by the Board
subject to the following sentence.  In the event of clause (iv), the Notice of
Termination shall specify the actions required by the Executive to cure such
breach as well as the time period in which she is expected to take such
corrective action where the Board of Directors reasonably determines in the case
of clause (iv) that a cure is reasonably possible, and the Executive shall be
allowed to correct such situation during the period provided in the Notice of
Termination.  In the event the Board of Directors determines that Executive has
taken proper and satisfactory corrective action during such period, the
Executive shall not be then terminated for Good Cause and the Notice of
Termination shall be deemed withdrawn. For the purposes of determining whether
Good Cause existed, any act or failure to act by the Executive which is done, or
omitted








6




--------------------------------------------------------------------------------

to be done, by him in good faith and with reasonable belief that his action or
omission was in the best interests of the Company shall not be deemed to be
willful.  Subject to the right to Dispute, in the event of termination of this
Agreement for Good Cause or in the event of termination of this Agreement by the
Executive without Good Reason all rights of Executive under this Agreement shall
terminate as of the date of such termination, except (A) for the right to
receive salary, bonus and other compensation and benefits that have accrued for
periods prior to the date of such termination, (B) for those provisions of this
Agreement that survive the termination or expiration of this Agreement and (C)
the Board shall determine within ten (10) days of such termination, whether
under the circumstances of the termination the Executive's right to receive any
or all or any portion of the following shall be forfeited:  (i) any severance
benefits.  The Executive and his legal counsel shall be entitled to meet with
the Board prior to such determination.  In the event only of termination by the
Company for Good Cause or by the Executive without Good Reason which
determination of Good Cause or lack of Good Reason is not reversed in
arbitration, any determination by the Board regarding the receipt of any or all
or any portion of the amounts described in the immediately preceding clauses (i)
and (ii) shall not be reviewable in arbitration or by any court.




(e)

Definition of Good Reason.




For purposes of this Agreement, "Good Reason" shall mean the occurrence of any
of the events or conditions described in the subsections below except in
connection with a termination of the Executive by the Company for Good Cause, or
by reason of the Executive's death or Disability.




(A)

a adverse change, in the Executive's status, title, position, Base Salary (other
than in conjunction with an across-the-board reduction in executive salaries)
 or responsibilities (including reporting responsibilities); the assignment to
the Executive of any material duties or responsibilities which are inconsistent
with his status, title or position; or any removal of the Executive from or
failure to reappoint or re-elect him to any of such offices or positions;




(B)

any material breach by the Company of any provision of this Agreement after
opportunity to cure such breach by the Company as provided herein;




(C)

any purported termination of the Executive's employment for Good Cause by the
Company which does not comply with the terms of this Agreement;




(D)

any act of the Company which adversely change the scope of indemnification
currently provided to the Executive or the failure of the Company to comply with
or abide by any provision of the Certificate of Formation or By-laws relating to
indemnification currently provided to the Executive;




(E)

the failure of the Company to obtain an agreement, satisfactory to the
Executive, from any successors and assigns (including any successor to the
Company's business whether by merger, consolidation, transfer of all or
substantially all assets, or otherwise) to assume and agree to perform this
Agreement, in accordance with the terms hereof.











7




--------------------------------------------------------------------------------



(f)

Termination by the Company upon Death or Disability of the Executive.  This
Agreement shall terminate upon death of the Executive, and may, at the option of
the Company, be terminated by the Company, upon written notice to the Executive
(or his personal representative), upon the Disability of the Executive.  Upon
any such termination of this Agreement for Disability, the Executive shall no
longer be entitled to receive the Base Salary Amount with respect to any period
after such termination.  Upon the Executive’s death, the Executive’s estate or
his designated beneficiaries, as appropriate shall be entitled to receive within
30 days of his death the Base Salary Amount earned and not yet paid prior to his
death. Except as provided herein, after death or disability the Company shall
have no further liability to make payments to the Executive or his estate
hereunder.




(g)

Payment Terms.  Payment of any amounts to which the Executive shall be entitled
pursuant to the provisions of this Section 8 shall be made within ten (10) days
following the due date specified herein and if no due date is specified within
10 days of termination of the Executive's employment and the expiration of any
cure period except with respect to amounts which are the subject of a Dispute.
 Any amounts payable pursuant to this Section 8 which are not made when due
within the period specified in this Section 8(g) shall bear interest at a rate
equal to the "prime rate" of interest as published from time-to-time in the
Eastern Edition of The Wall Street Journal until paid to Executive.




(h)

Benefits.  In the event the Executive's employment with the Company is
terminated for any reason prior to the end of the Term, the Executive and his
dependents, if any, will continue to participate in any group health plan
sponsored by the Company in which the Executive was participating on the date of
such termination, for the remainder of the Term subject to payment by the
Executive of normal employee contributions.  Thereafter, the Executive and his
dependents, if any, shall be entitled to elect continuation of health coverage
under Section 4980B of the Code, or any successor provisions thereto, to the
extent permitted by applicable law, and subject to payment of applicable
contributions by Executive.  In addition to any payments to which the Executive
may be entitled upon termination of his employment pursuant to any provision of
this Agreement, the Executive shall be entitled to any benefits under any life
insurance, pension, supplemental pension, savings, or other employee benefit
plan in which the Executive was participating on the date of any such
termination only in accordance with and to the extent provided by the terms of
such plans upon termination of employment of participants.




(i)

Dispute.  In the event a party hereto receives a Notice of Termination, such
party within five (5) days of the receipt thereof may notify the party sending
the Notice of Termination that a Dispute exists; provided however that in the
event of a cure period such five (5) day period shall commence at the end of
such cure period.  In particular and subject to the cure period provision set
forth in the first sentence hereof, the Executive shall have five (5) days from
the receipt of Notice of Termination to challenge whether or not Good Cause or
Disability existed by notifying the Company that he is submitting the Dispute to
arbitration pursuant to Section 9.  The Company shall have thirty (30) days,
subject to the cure period provision set forth in the first sentence hereof,
from the receipt of a Notice of Termination to challenge whether or not Good
Reason existed by notifying the Executive that it is submitting the Dispute to
arbitration pursuant to Section 9.  In the event the Panel appointed pursuant to
Section 9 determines that the








8




--------------------------------------------------------------------------------

purported termination by the Company for Good Cause or Disability or by the
Executive for Good Reason was in fact without Good Cause or no Disability was
present or for Good Reason if by the Executive, the Executive shall retain all
compensation paid to him during the Dispute and be entitled to applicable
severance benefits under Section 8.  If a Dispute exists, and so long as the
Term would not have expired but for the purported termination and so long as he
continues to participate in the prompt resolution of the Dispute the Executive
shall be entitled to receive his Base Salary Amount as provided under this
Agreement pending resolution of the Dispute as provided herein.  In the event
the Executive prevails in the Dispute, then he shall be entitled to receive any
amounts to which he may be entitled hereunder.




9.

ARBITRATION




Except as otherwise provided herein, the parties hereby agree that any Dispute
or any breach, termination, or challenge to the validity of this Agreement,
including without limitation, Executive's challenge of a purported termination
for Good Cause or Disability will be resolved pursuant to this Section.  Any
controversy, claim or dispute arising out of or relating to this Agreement or
the Executive's employment by the Company, including, but not limited to, common
law and statutory claims for discrimination, wrongful discharge, and unpaid
wages, shall be resolved by arbitration in Austin, Texas (or in the location of
the Company’s principal business office) pursuant to the then prevailing
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association.




This agreement to arbitrate is specifically enforceable.  Judgment upon any
award rendered through such arbitration may be entered in any court having
jurisdiction.  The decision of the arbtrators within the scope of the submission
will be final and binding on all parties, and any right to judicial action on
any matter subject to arbitration hereunder hereby is waived (unless otherwise
provided by applicable law), except suit to enforce this arbitration award or in
the event arbitration is not available for any reason.  The Company shall pay
the costs of arbitration including the fees of the arbitrators.




10.

WAIVER




No waiver of any provision of this Agreement shall be effective and enforceable
unless set forth in a written instrument executed by the parties hereto.  No
waiver of any provision of this Agreement shall affect the validity or
enforceability, or constitute a waiver of future enforcement, of such provision
or of any other provision of this Agreement.




11.

GOVERNING LAW




This Agreement shall in all respects be subject to, governed by and construed in
accordance with the laws of the State of Texas without regard to rules governing
conflicts of law.











9




--------------------------------------------------------------------------------



12.

SEVERABILITY




The invalidity or unenforceability of any provision of this Agreement shall not
in any manner whatsoever affect the validity or enforceability of any other
provision hereof. Whenever possible, this Agreement shall be construed to permit
the full enforcement of each provision hereof, and any declaration of invalidity
or unenforceability with regard to any provision hereof shall be construed to
minimize the effect of such declaration.  The parties agree in good faith to
replace any provision which is found to be unenforceable with a provision which
meets the intent of the parties.




13.

NOTICES




All notices required or permitted hereunder shall be in writing and shall be
sufficiently given if:  (a) hand delivered (in which case the notice shall be
effective upon delivery); (b) emailed or telecopied, provided that in such case
a copy of such notice shall be concurrently sent by registered or certified
mail, return receipt requested, postage prepaid (in which case the notice shall
be effective one day following dispatch); (c) delivered by Express Mail, UPS
Next Day Air, Federal Express or other nationally recognized overnight courier
service (in which case the notice shall be effective one business day following
dispatch); or (d) delivered or mailed by registered or certified mail, return
receipt requested, postage prepaid (in which case the notice shall be effective
upon receipt), to the parties at the following addresses and/or telecopier
numbers, or to such other address or number as a party shall specify by written
notice to the others in accordance with this Section.




If to the Company




Sibling Group Holdings, Inc.

901 Mopac Expressway South

Barton Oaks, Plaza One, Suite 300

Austin, TX  78746

Attention: Board of Directors

Facsimile:  




If to Executive




Brian A. OliverSmith

4711 Hope Valley Rd.

Suite 4f-104

Durham, NC 27707  

Facsimile:  323-708-7724














10




--------------------------------------------------------------------------------



14.

DEATH OR DISABILITY




In the event of the death or Disability of the Executive, the Executive, his
estate or his designated beneficiaries shall be entitled to the compensation,
rights and benefits as are referred to herein.




15.

BINDING EFFECT




This Agreement together with any written amendments hereto, shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors, assigns, heirs and personal representatives, including any successor
to the Company's business whether by merger, consolidation, transfer of all or
substantially all assets, or otherwise. Except as otherwise provided herein,
this Agreement is not intended to confer any rights or remedies upon any person
or entity other than the Executive and the Company.




16.

NO SET-OFF




Except as otherwise provided for here, no salary or other compensation received
by the Executive in connection with any employment of the Executive after
termination of the Executive's employment with the Company will reduce any
amounts payable under this Agreement or any agreement entered into in connection
herewith.




17.

AMENDMENTS




No provision of this Agreement may be modified, altered or amended except by
written agreement executed by all of the parties hereto.










18.

ENTIRE AGREEMENT




This Agreement is intended by the parties as the final expression of their
agreement and intended to be a complete and exclusive statement of the
agreements and understandings of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to the subject matter hereof.  




19.

HEADINGS




The various headings set forth in this Agreement are inserted for reference
purposes only and shall in no way effect the meaning or intent of any provision
hereof.











11




--------------------------------------------------------------------------------



20.

INTERPRETATION




It is expressly agreed by the parties that the authorship of this Agreement will
have no bearing on its interpretation. Each of the parties hereto acknowledges
and agrees that the terms and provisions of this Agreement are fair and
reasonable and that no such term or provision shall in any event be deemed a
penalty.




21.

COUNTERPARTS




This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which taken together shall be but a single
instrument.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof each counterpart shall be deemed an original, but all of which
together shall constitute one and the same instrument.




22.

RIGHT TO ASSISTANT




Executive shall be entitled to maintain, who shall after the date hereof be paid
by Company, Executive’s current assistant or an assistant of Executive’s
choosing.  Such assistant shall devote substantially all of her business time
and attention to Executive and assistant’s primary job responsibilities will be
determined by Executive.  Such assistant’s compensation shall reasonable and
customary and assistant may only be terminated by or with the consent of
Executive.




23.  DEFINITIONS.  For purposes of this Agreement the following terms shall have
the meanings set forth below:




"Affiliate" of a Person shall mean a corporation, limited liability company
trust, or partnership, which, directly or indirectly, controls, is controlled by
or is under common control with such Person, and for purposes hereof, "control"
shall mean the ownership of 10 % or more of the Voting Stock of the corporation
in question.




"Board of Directors" or "Board" shall mean the Board of Directors of the Company
as duly constituted from time to time.




“Code" shall mean the Internal Revenue Code of 1986, as amended, and the rules,
regulations and interpretations issued thereunder.




"Contract Year" shall have the meaning given such term in Section 2.




"Disability" shall mean the inability of the Executive to perform his duties of
employment for the Company, pursuant to the terms of this Agreement and by-laws
of the Company as hereinafter provided, because of physical or mental
disability, where such disability shall have existed for a period of more than
120 consecutive days or an aggregate of 180 days in








12




--------------------------------------------------------------------------------

any 365 day period, and if a long-term disability plan is maintained by the
Company for the benefit of the Executive, the Executive is entitled to receive
long term disability payments under a long term disability plan of the Company.
 The fact of whether or not a Disability exists hereunder shall be determined by
appropriate medical experts selected by the Board.  The existence of a
Disability means that, the Executive's mental and/or physical condition
substantially interferes with the Executive's performance of his duties for the
Company, as specified in this Agreement.




"Dispute" shall mean (i) in the case of termination of employment of the
Executive with the Company by the Company for Disability or Good Cause, that the
Executive challenges the existence of Disability or Good Cause; (ii) in the case
of termination of employment of the Executive with the Company by the Executive
for Good Reason, that the Company challenges the existence of Good Reason.




"Good Cause" shall have the meaning given such term in Section 8(d).




"Good Reason" shall have the meaning assigned to that term in Section 8(e).




"Notice of Termination" shall mean a notice given by the Executive or the
Company which shall indicate the specific basis for termination of employment of
the Executive and shall set forth in reasonable detail facts and circumstances
claimed to provide a basis for determination of any payments under this
Agreement.




"Panel" shall have the meaning given such term in Section 9.




"Person" shall mean any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government (whether Federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).




"Subsidiary" shall mean a corporation of which more than 50% of the Voting Stock
is owned, directly or indirectly, by the Company.








13




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company by its duly authorized officer and Executive in
reliance on the representations and warranties herein has duly executed this
Agreement as of the day and year first written above.




SIBLING GROUP HOLDINGS, INC.

 

EXECUTIVE

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Brian A. OliverSmith

Title:

Chairman of the Board of Directors

 

 



































14




--------------------------------------------------------------------------------




SCHEDULE A




It is agreed that Executive’s annual salary shall at all times be a minimum of
$160,000.  Such annual salary shall be paid in [twenty six (26)] equal
installments.  Commencing on January 1, 2016 and annually thereafter,
Executive’s annual salary shall increase a minimum of seven percent (7%).




Executive shall also be eligible for a bonus payment at the end of each twelve
month period following commencement of this Agreement with such bonus
established by the Company’s Board of Directors.  














15


